PER CURIAM.
The workers’ compensation claimant appeals from a deputy commissioner’s order granting the employer/carrier an offset for group insurance premiums paid by the employer during a period of temporary total disability. On this issue we reverse. It is improper to allow an offset for group insurance premiums paid by an employer during a period of disability. Reese v. Sewell Hardware Co., Inc., 407 So.2d 965 (Fla. 1st DCA 1981); Belle v. General Electric Co., 409 So.2d 182 (Fla. 1st DCA 1982). The remaining point we find to be without merit and the order is otherwise affirmed.
REVERSED and REMANDED for reconsideration of the employer/carrier offset.
ROBERT P. SMITH, Jr., C. J., and ERVIN and SHAW, JJ., concur.